DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art fails to teach and/or suggest a method comprising, in combination with the other recited steps, orienting an ultrasonic probe proximate to a substrate, said substrate comprising a first surface of the substrate and a second surface of the substrate, said second surface of the substrate comprising a complex geometry, said complex geometry comprising a complex geometry profile, and said ultrasonic probe comprising a transducer and a receiver; orienting a controller in communication with the ultrasonic probe, said controller configured to access the complex geometry profile; accessing the complex geometry profile; controlling the orientation of the ultrasonic probe in response to the complex geometry profile; directing ultrasonic energy from the ultrasonic probe in response to the complex geometry profile; receiving back reflection ultrasonic energy from the surface of the substrate at the receiver; and wherein the receiver is positioned to receive back reflection ultrasonic energy from the second surface of the substrate in response to the complex geometry profile.
With regards to claim 10, the prior art fails to teach and/or suggest a method comprising, in combination with the other recited steps, orienting an ultrasonic probe proximate to a substrate, said substrate comprising a first surface of the substrate and a second surface of the substrate, said second surface of the substrate comprising a complex geometry, said complex geometry comprising a complex geometry profile, and said ultrasonic probe comprising a transducer and a receiver; orienting a scanning device configured to dimensionally scan the second surface of the substrate; dimensionally scanning the complex geometry profile with the scanning device; accessing the complex geometry profile obtained by the scanning device; controlling the ultrasonic probe in response to the complex geometry profile obtained by the scanning device; receiving back reflection ultrasonic energy from the second surface of substrate at the receiver; and wherein the receiver is positioned to receive back reflection ultrasonic energy from the second surface of the substrate in response to the complex geometry profile.
With regards to claim 17, the prior art of record fails to teach and/or suggest a system for non-destructively scanning a substrate comprising, in combination with the other recited elements, the transducer being further configured to direct ultrasonic energy from the transducer to the substrate second side in a direction that remains perpendicular to the substrate second side during a scan duration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855